 
Exhibit 10.2
 
THIS SHARE PURCHASE OPTION AMENDING AGREEMENT #2 (the “Amendment Agreement
#2”) is dated effective as of the 30th day of December, 2009 (the “Effective
Date”).


BETWEEN:


SARA CREEK GOLD CORP., a company incorporated under the laws of the State of
Nevada and having an address for notice and deliver located at 5348 Vegas Drive,
#236, Las Vegas, NV 89108


(“Sara Creek”)
OF THE FIRST PART
AND:


KAPELKA EXPLORATION INC., a company incorporated under the laws of the Province
of Alberta and having an address for delivery at 46 Royal Ridge Rise NW,
Calgary, Alberta, T3G 4V2


(“Kapelka”)
OF THE SECOND PART


WHEREAS:


A.  
This Amendment Agreement #2 is supplemental to a Share Purchase Option Agreement
(the “Option Agreement”), dated October 5, 2009, and an Amendment Agreement
dated November 15, 2009, between Sara Creek and Kapelka with respect to the
grant by Kapelka of an option to Sara Creek to acquire an undivided 100%
interest in one (1) share in the capital of Orion Resources, N.V.; and



B.  
Sara Creek and Kapelka have agreed to amend the Option Agreement as herein set
out.





NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration (the receipt and
sufficiency of which are acknowledged by each party), the parties agree with one
another as follows:


1.  
The recitals to this Amendment Agreement # 2 are true and correct in substance
and in fact.  Capitalized terms used in this Amendment Agreement and not defined
herein shall have the same meaning as set out in the Option Agreement.



2.  
Each of the parties represents and warrants to the other that they have the full
right, power and authority to enter into and accept the terms of this Amendment
Agreement and to carry out the transactions contemplated herein.



3.  
The Option Agreement shall be amended by deleting subsection 2.2(a) in its
entirety and replacing it with the following, which amendment shall be in effect
from and after the Effective Date:



 
“(a)
pay a total of US$6,500,000 for Expenditures associated with the exploration and
development of the Property, which Expenditures may be made by Sara Creek in
such increments as Sara Creek in its sole discretion determines (so long as the
aggregate amount of such Expenditures are made by or before September 30, 2011
and that a minimum amount of US$250,000 per month is paid towards the
Expenditures commencing on or before February 1, 2010); and”

 
1

--------------------------------------------------------------------------------


 
4.  
The parties confirm that in all other respects, the terms, covenants and
conditions of the Option Agreement remain unchanged and in full force and
effect.



5.  
Kapelka acknowledges that as at the Effective Date, Sara Creek is in good
standing under the Option Agreement.



6.  
This Amendment Agreement shall enure to the benefit and be binding upon the
parties hereto and their respective heirs, executors, administrators and assigns
as the case may be.



7.  
Time shall be of the essence of this Amendment Agreement.



8.  
This Amendment Agreement and the rights and obligations and relations of the
parties shall be governed by and construed in accordance with the laws of the
State of Nevada.  The parties agree that the courts of Nevada shall have the
exclusive jurisdiction to entertain any action or other legal proceedings based
on any provisions of this Amendment Agreement.  Each party attorns to the
exclusive jurisdiction of the courts of Nevada.



9.  
Any provision or part of a provision in this Amendment Agreement determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable shall be
deemed stricken to the extent necessary to eliminate any invalidity, illegality
or unenforceability, and the rest of this Amendment Agreement and all other
provisions and parts thereof shall remain in full force and effect and be
binding upon the parties hereto as though the said illegal and/or unenforceable
provision or part thereof had never been included in this Amendment Agreement.



10.  
This Amendment Agreement may be executed in any number of counterparts and by
facsimile transmission or pdf email attachment with the same effect as if all
parties hereto had signed the same document.  All counterparts shall be
construed together and constitute one and the same agreement.



IN WITNESS WHEREOF the parties have signed this Agreement as of the Effective
Date.




SARA CREEK GOLD CORP.
per:
/s/ Jean Pomerleau          
Authorized Signatory
   





KAPELKA EXPLORATION INC.
per:
 
/s/ Riaz Sumar            
Authorized Signatory
   


 
2